Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application contains claims directed to the following patentably distinct species 
Embodiments regarding the surface cleaning apparatus
Group  1: Figures 1-4, 6 drawn to different design of the treatment chamber and porous dirt separator
Group 2: Figures 1,5-11 drawn to different embodiment of the treatment chamber when in an open position
Group 3: Figures 1,7-8 drawn to different design of the treatment chamber and single porous separating member
Group 4: Figures 1,9-10 drawn to different design of the treatment chamber the sidewalls are stationary and different design wipers 
Group 5: Figures 1,12-20 drawn to different design of the treatment chamber the side and porous dirt separator, there are three porous separating members 
Group 6: Figures 1, 21-23 drawn to external air treatment member that is connected and disconnected and a bypass valve
Group 7: Figures 1,24  drawn to suction motor below the handle with energy storage member inside handle and power cord
Group 8: Figures 1,25 drawn to suction motor above the handle with energy storage member inside handle and removable power cord
Group 9: Figures 1,26 drawn to suction motor at the upper end of the handle and the energy storage member at a lower end of the handle, a power cord and an external power supply 
Group 10: Figures 1,27-31 drawn to surface cleaning apparatus having two treatment chambers in an open position and valves
Group 11: Figures 1,32A drawn to debriding device located near the treatment chamber 
Group 12: Figures 1,32B drawn to different placement debriding devices 
Group 13: Figures 1,33 drawn to debriding devices located near treatment chamber and spring actuated wiper 
Group 14: Figures 1, 34 drawn to debriding device with reverse air outlets
Group 15: Figures 1,35 drawn to debriding device with tapping members 
Group 16: Figures 1,36 drawn to debriding device with vibrators 
Group 17: Figures 1,37 drawn to deformation actuators 
Group 18: Figures 1,38 drawn to different design of deformation actuator and debriding device
Group 19: Figures 1,39-40 drawn to pre motor filter within a surface cleaning apparatus 
Group 20: Figures 1,41-41B drawn to battery pack within a surface cleaning apparatus
Group 21: Figures 1,42 drawn to suction motor above energy storage
Group 22: Figures 1,43 drawn to cord reel in the a lower end of the handle
Group 23: Figures 1,44 drawn to external cord reel and power cord
Group 24: Figures 1,45-46,48 drawn to air treatment member with cleaning stages  and cyclone member  
Group 25: Figures 1, 45,47,49 drawn to air treatment member with cleaning stages and different placement of cyclone member 
The species are independent or distinct because  several groups are referring to different design of treatment chamber, inclusion of power supply, cord reel, battery pack, different placements of suction motor and air treatment with cleaning stages. In 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims appear generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification, the species or group.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica S Carter can be reached on (571) 272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAH AKYAA FORDJOUR/            Examiner, Art Unit 3723 

/MONICA S CARTER/            Supervisory Patent Examiner, Art Unit 3723